Boyce, J.,
charged the jury in part:
Whoever has heroin in his possession and permits another, not being a licensed physician, or without the authority of a certificate of a duly licensed physician, to have or use heroin, unlawfully disposes of the same within legislative intendment. If you find from the evidence that Rothman owned and had heroin in his possession in the room occupied by him and Barnes, and knowingly in his presence permitted Barnes to use it in his *228arm, then Rothman disposed of the poisonous drug within the meaning of and contrary to the statute. * * *
Verdict guilty.